Citation Nr: 1813569	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1999 rating decision denied service connection for bilateral hearing loss.

2. Evidence added to the record since the June 1999 rating decision does not contribute to a more complete picture of the Veteran's claim for bilateral hearing loss and does not create a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1. The June 1999 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been received since the June 1999 rating decision to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A June 1999 rating decision denied service connection for bilateral hearing loss.  The rating decision explained that while the Veteran had a current hearing loss disability, there was no evidence showing his hearing loss was related to service.  The rating decision considered the Veteran's history of noise exposure which included rifles, tanks, heavy artillery, and explosions during service, as well as his post service noise exposure working for a railroad company.  Although the Veteran filed a timely notice of disagreement with this decision, he did not perfect his appeal after the issuance of a proper February 2000 statement of the case (SOC).  Thus, the June 1999 decision became final based on the evidence then of record.  38 U.S.C. § 7105.

Evidence of record at that time included the Veteran's STRs and a March 1999 VA examination.  Evidence received since the June 1999 rating decision includes VA and private treatment records, May 2011 and June 2011 statements, and testimony by the Veteran and his wife at a November 2016 Travel Board hearing before the undersigned.  The Veteran testified as to his in-service noise exposure and current difficulty hearing.   

The Board finds that the evidence submitted since the June 1999 final rating decision is essentially duplicative of previously considered evidence and none of the evidence is material.  The Veteran's testified at the November 2017 videoconference hearing about his noise exposure during service, but that testimony is the same history reported on March 1999 VA examination.  His in-service noise exposure was known and considered at the time of the final rating decision, and service connection was denied because there was no evidence of a nexus between his bilateral hearing loss and his active duty service.  His testimony, therefore, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  Thus, the Board finds that new and material evidence has not been received, the claim is not reopened, and the Veteran's appeal to this extent is denied.


ORDER

New and material evidence has not been received to reopen a claim of service connection for bilateral hearing loss, and the claim is denied.

REMAND

The Veteran was last afforded a VA examination for his PTSD in May 2013.  At the November 2016 hearing, the Veteran and his wife testified that he has experienced worsening symptoms since his last exam.  

The Veteran and his wife testified that he isolates himself from others, and does not like to deal with other people.  These symptoms were not noted at the time of the Veteran's May 2013 examination.  

Thus, as the record indicates a potential worsening of the Veteran's conditions since the last examination and the last examination was nearly five years ago, new examinations should be obtained on remand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, during the hearing, the Veteran specifically testified that he was receiving medical treatment for his PTSD at VA facilities.  The most recent VA treatment record is dated July 2011.  On remand, all outstanding VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who provided any psychiatric treatment since July 2011.  After securing the necessary release, take all appropriate action to obtain these records, including outstanding VA treatment records.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD. Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, PTSD. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


